IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20403
                        Conference Calendar



CECIL JEROME MACKEY,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1410
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Cecil Jerome Mackey, Texas prisoner #582558, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

barred by the one-year statute of limitations set forth in 28

U.S.C. § 2244(d).   Mackey argues that the district court erred in

failing to toll the Antiterrorism and Effective Death Penalty

Act’s (AEDPA) limitations period from April 24, 1996, the date

that the AEDPA became effective, until the prison law library

received copies of the new habeas law.   Mackey is not entitled to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20403
                                -2-

equitable tolling on that basis.   See Felder v. Johnson, 204 F.3d
168, 170, 172-73 (5th Cir. 2000)(holding that a prisoner’s actual

ignorance of the AEDPA’s limitations period, even if attributable

to the newly-enacted statute’s complete unavailability to

inmates, does not serve as a basis for equitable tolling).   The

district court’s judgment dismissing Mackey’s § 2254 petition as

time-barred is AFFIRMED.

     AFFIRMED.